Title: From Benjamin Franklin to Larwood, Van Hasselt & Van Suchtelen, 22 February 1782
From: Franklin, Benjamin
To: Larwood, Van Hasselt & Van Suchtelen


Gentlemen,
Passy, Feb. 22. 1782.
I duly received the Letter you did me the honour of writing to me the 14th. Instant respecting some Bills in your Hands drawn on Mr. Laurens by Mr. Hopkinson. Be pleased to inform me at what Sight they are payable; and if I shall see a Prospect of having Funds in my Hands sufficient, I will accept and pay them. I have the honour to be, Gentlemen, Your &c
Messrs. Lawoold, Van Hasselt, Van Scuhtelen.
